                Case 20-10553-CSS              Doc 399       Filed 04/30/20        Page 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 7

ART VAN FURNITURE, LLC, et al.,1                              Case No. 20-10553 (CSS)

                                   Debtors.                   Jointly Administered

                                                              Objection Deadline: May 20, 2020 at 4:00 p.m. (ET)
                                                              Hearing Date: May 27, 2020 at 11:00 .m. (ET)


APPLICATION OF ALFRED T. GIULIANO, CHAPTER 7 TRUSTEE, PURSUANT TO
BANKRUPTCY CODE SECTIONS 327(a) AND 328(a), BANKRUPTCY RULES 2014(a)
AND 2016, AND LOCAL RULE 2014-1 FOR AUTHORITY TO EMPLOY AND RETAIN
    PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL TO CHAPTER 7
                TRUSTEE, EFFECTIVE AS OF APRIL 7, 2020

                 Alfred T. Giuliano, chapter 7 trustee (the “Trustee”) to the estates of the above-

captioned debtors (the “Debtors”), hereby respectfully submits this application (the

“Application”) for authority to employ and retain Pachulski Stang Ziehl & Jones LLP (“PSZ&J”

or the “Firm”) as counsel to the Trustee, effective as of April 7, 2020, pursuant to sections 327

and 328 of Title 11 of the United States Code (the “Bankruptcy Code”), Rules 2014 and 2016 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2014-1 of the

Local Rules for the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”). In support of the relief sought in the Application, the Trustee submits the declaration of

Bradford J. Sandler, a partner of the Firm (the “Sandler Declaration”), attached hereto as

Exhibit A and incorporated herein by reference. In further support of this Application, the

Trustee respectfully submits as follows:
1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings
I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van
Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
               Case 20-10553-CSS          Doc 399     Filed 04/30/20      Page 2 of 6




                                      Jurisdiction and Venue

                   1.   This Court has jurisdiction over this Application pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012. This matter is a core proceeding

within the meaning of 28 U.S.C. § 157(b)(2). The Trustee confirms his consent pursuant to

Local Rule 9013-1(f) to the entry of a final order by the Court in connection with this

Application to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

                   2.   Venue of this proceeding and this Application is proper in this District

pursuant to 28 U.S.C. §§ 1408 and 1409.

                   3.   The statutory bases for the relief requested herein are sections 327 and 328

of the Bankruptcy Code, Bankruptcy Rules 2014 and 2016, and Local Rule 2014-1.

                                            Background

                   4.   On March 8, 2020 (the “Petition Date”), each of the Debtors commenced a

case under chapter 11 of the Bankruptcy Code. The cases are being jointly administered

pursuant to Bankruptcy Rule 1015(b).

                   5.   On April 6, 2020, the Court entered an order converting the chapter 11

cases to chapter 7 [Docket No. 263] effective April 7, 2020 (the “Conversion Date”), and Alfred

T. Giuliano was appointed as the chapter 7 trustee [Docket No. 264].

                   6.   The Trustee has determined, subject to this Court’s approval, to retain

PSZ&J as counsel in connection with the administration of these cases.




                                              2
DOCS_DE:228154.1
               Case 20-10553-CSS          Doc 399     Filed 04/30/20     Page 3 of 6




                                          Relief Requested

                   7.    By this Application, pursuant to sections 327(a) and 328(a) of the

Bankruptcy Code, the Trustee seeks entry of an order authorizing him to retain and employ

PSZ&J, effective as of April 7, 2020, as counsel to the Trustee.

                                     Basis for Relief Requested

                   8.    Section 327(a) of the Bankruptcy Code provides that a chapter 7 trustee

may employ an attorney to represent or assist the trustee in carrying out the trustee’s duties only

if that attorney is disinterested as defined in section 101(14) of the Bankruptcy Code and does

not hold or represent an interest adverse to the estate.

                   9.    Section 328(a) of the Bankruptcy Code empowers a chapter 7 trustee

appointed under section 701 of the Bankruptcy Code to employ, subject to court approval, an

attorney to perform services for a chapter 7 trustee under any reasonable terms and conditions of

employment, including on a retainer, on an hourly basis, or on a contingent fee basis.

                                          Disinterestedness

                   10.   PSZ&J has advised the Trustee that neither PSZ&J nor any partner,

counsel or associate of PSZ&J (i) holds an adverse interest in connection with the Debtors’

Cases; or (ii) represents any other entity having an adverse interest in connection with the

Debtors’ cases, except as disclosed in the Sandler Declaration.

                   11.   The Trustee has selected PSZ&J because of its experience and knowledge

and believes that PSZ&J has no disqualifying conflicts of interest. PSZ&J has advised the

Trustee that it may have previously represented, may currently represent, and may in the future

represent, in matters totally unrelated to the Debtors and these cases, entities that are claimants of

the Debtors or other parties-in-interest in these cases.



                                              3
DOCS_DE:228154.1
               Case 20-10553-CSS          Doc 399      Filed 04/30/20      Page 4 of 6




                   12.   To the best of the Trustee’s knowledge, and except as disclosed in the

Sandler Declaration, PSZ&J has had no other prior connection with the Debtors, their creditors

or any other party-in-interest. Upon information and belief, PSZ&J does not hold or represent

any interest adverse to the Debtors’ estates.

                   13.   PSZ&J may represent, or may have represented, debtors, creditors’

committees, or trustees in cases or proceedings against creditors of the Debtors that are unrelated

to the Debtors and these cases. PSZ&J has not – except as disclosed in the Sandler Declaration –

and will not represent any such party, or any of their affiliates or subsidiaries, in relation to the

Trustee, the Debtors, or these cases. The Trustee believes that PSZ&J is qualified to represent

the Trustee in these cases.

                                      Services to Be Provided

                   14.   The services PSZ&J may be required to render for the Trustee include,

without limitation, the following:

                         a.     Assisting, advising and representing the Trustee in investigating
                                the acts, conduct, assets, liabilities and financial condition of the
                                Debtors, the Debtors’ operations and any other matters relevant to
                                these cases;

                         b.     Preparing on behalf of the Trustee, necessary applications,
                                motions, complaints, answers, orders, agreements and other legal
                                papers;

                         c.     Reviewing, analyzing and responding to pleadings filed in these
                                cases and any other legal proceeding pending before this or any
                                other Court, and appearing in court to present necessary motions,
                                applications and pleadings and to otherwise protect the interests of
                                the Trustee and the estates; and

                         d.     Assisting, advising and representing the Trustee in the evaluation
                                of claims and on any litigation matters, including avoidance
                                actions; and




                                                4
DOCS_DE:228154.1
               Case 20-10553-CSS          Doc 399     Filed 04/30/20     Page 5 of 6




                         e.     Providing legal advice to the Trustee regarding the administration
                                of these cases and performing all other legal services for the
                                Trustee that may be necessary and proper in these cases.

                   15.   The Trustee intends to work closely with PSZ&J and any other retained

professionals that may become involved in these cases in the future to ensure that there is no

unnecessary duplication of services performed or charged to the Debtors’ estates in these cases.

                                           Compensation

                   16.   The Trustee requests that PSZ&J be compensated on an hourly basis, plus

reimbursement of actual, necessary expenses and other charges incurred by PSZ&J, except for

the Preference Work (as defined below) or any other work that the Trustee and PSZ&J

subsequently decide upon notice to, and approval by, the Court.

                   17.   PSZ&J will be compensated for any work relating to the prosecution and

collection of chapter 5 causes of actions (the “Preference Work”) on a 25% contingency fee

basis, plus reimbursement of actual, necessary expenses and other charges incurred by PSZ&J.

                   18.   PSZ&J has advised the Trustee that this type compensation and payment

arrangement is customary and reasonable for the work to be performed. The Trustee agrees and

submits that PSZ&J’s requested compensation and payment arrangement is customary and

reasonable. PSZ&J will file interim and final fee applications in these cases.

                   19.   No previous application for relief sought herein has been made to this or

any other Court.




                                               5
DOCS_DE:228154.1
Case 20-10553-CSS   Doc 399   Filed 04/30/20   Page 6 of 6
